  Case 4:20-cv-00528-P Document 46 Filed 04/07/21            Page 1 of 12 PageID 439



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                            FORT WORTH DIVISION

GERMAN LOPEZ MARTINEZ,                       §
                                             §
       Plaintiff,                            §
                                             §
v.                                           §
                                                    Civil Action No. 4:20-cv-00528-P
                                             §
TYSON FOODS, INC.,                           §
                                             §
       Defendant.                            §

                                OPINION AND ORDER

       Before the Court is Defendant’s Partial Motion to Dismiss for Lack of Personal

Jurisdiction Pursuant to Rule 12(b)(2) (“Motion”). ECF No. 20. Having considered the

Motion, Plaintiff’s Response (ECF No. 25), Defendant’s Reply (ECF No. 31), docket

entries, and applicable law, the Court finds that the Motion should be and is hereby

GRANTED.

                                    BACKGROUND

       This is an overtime compensation dispute arising under the Fair Labor Standards

Act (“FLSA”). Plaintiff German Lopez Martinez (“Martinez”) was employed by Defendant

Tyson Prepared Foods, Inc. (“Tyson”) from approximately 1988 to January 2020 in Fort

Worth, Texas. ECF No. 9, Am. Compl. at ¶¶ 10, 23. During his employment with Tyson,

he worked at times as a pepperoni slice supervisor, and at all times relevant to his lawsuit

as a production supervisor. Id. at ¶ 9. Martinez initiated this action by filing a Complaint

in this Court on May 22, 2020, and later a First Amended Complaint (“Amended

Complaint”) on June 23, 2020. See Orig. Compl., ECF No. 1; see also Am. Compl. In his
  Case 4:20-cv-00528-P Document 46 Filed 04/07/21             Page 2 of 12 PageID 440



Amended Complaint, Martinez alleges Tyson violated the FLSA, 29 U.S.C. §§ 201–219,

and the Portal-to-Pay Act, 29 U.S.C. §§ 251–262, for failure to pay Martinez all due and

owing overtime wages. Am. Compl. at ¶ 1. Martinez is a resident of Texas, and Tyson was

incorporated in Delaware and has its principal place of business in Arkansas. Id. at ¶ 8, 13–

14; Mt. at 13.

       Martinez filed an Expedited Motion for Conditional Certification and Notice

Pursuant to 29 U.S.C. § 216(b) asking the Court to conditionally certify this action pursuant

to 29 U.S.C. § 216(b) and approve notice to be sent to “[a]ll production supervisors

employed by Tyson during the last three years who were paid with a salary and who did

not receive overtime pay . . . .” ECF No. 28. During the motion’s pendency, the Fifth Circuit

explicitly rejected the Lusardi approach to conditional certifications of FLSA actions and

formally adopted a new approach. See Swales v. KLLM Transp. Servs., L.L.C., No. 19-

60847, 2021 WL 98229 (5th Cir. Jan. 12, 2021). In light of Swales, the Court entered an

order on January 13, 2021, denying without prejudice Martinez’s motion for conditional

certification and ordering him to file an amended motion for conditional certification

addressing the Swales approach. ECF No. 41. The Court then granted parties’ Joint Motion

for Extension of Time requiring parties to submit a joint proposed scheduling order for

discovery and briefing on the certification issue no later than seven days after the Court

issues its ruling on Tyson’s Partial Motion to Dismiss for Lack of Personal Jurisdiction

Pursuant to Rule 12(b)(2). ECF No. 44.

       Tyson filed a Partial Motion to Dismiss for Lack of Personal Jurisdiction Pursuant

to Rule 12(b)(2) on September 21, 2020 (ECF No. 20), Martinez filed his Response to this

                                             2
     Case 4:20-cv-00528-P Document 46 Filed 04/07/21           Page 3 of 12 PageID 441



Motion on October 13, 2020, (ECF No. 25), and Tyson filed its Reply on October 27, 2020

(ECF No. 31). This Motion is now ripe for review.

                                  LEGAL STANDARDS

A.      Federal Rule of Civil Procedure 12(b)(2)

        “When a nonresident defendant presents a motion to dismiss for lack of personal

jurisdiction, the plaintiff bears the burden of establishing that in personam jurisdiction

exists.” Stuart v. Spademan, 772 F.2d 1185, 1192 (5th Cir. 1985); D.J. Invs., Inc. v.

Metzeler Motorcycle Tire Agent Gregg. Inc., 754 F.2d 542, 545–46 (5th Cir. 1985). The

plaintiff need not, however, establish personal jurisdiction by a preponderance of the

evidence; prima facie evidence of personal jurisdiction is sufficient. Wyatt v. Kaplan, 686

F.2d 276, 280 (5th Cir. 1982). The court may resolve a jurisdictional issue by reviewing

pleadings, affidavits, interrogatories, depositions, oral testimony, exhibits, any part of the

record, and any combination thereof. Stuart, 772 F.2d at 1192. Allegations in the plaintiff’s

complaint are taken as true except to the extent that they are contradicted by defendant’s

affidavits. Wyatt, 686 F.2d at 282–83 n.13 (citing Black v. Acme Markets, Inc., 564 F.2d

681, 683 n.3 (5th Cir. 1977)). Any genuine, material conflicts between the facts established

by the parties’ affidavits and other evidence are resolved in favor of plaintiff for purposes

of determining whether a prima facie case exists. Bullion v. Gillespie, 895 F.2d 213, 217

(5th Cir. 1990).

B.      Personal Jurisdiction

        In a federal question case, the Fifth Amendment’s Due Process Clause fixes the

limits of the Court’s personal jurisdiction. Ins. Corp. of Ireland v. Compagnie des Bauxites

                                              3
  Case 4:20-cv-00528-P Document 46 Filed 04/07/21                 Page 4 of 12 PageID 442



de Guinee, 456 U.S. 694, 702 (1982). To “exercise personal jurisdiction over a defendant,

the procedural requirement of service of summons must be satisfied.” Omni Cap. Intern.,

Ltd. v. Rudolf Wolff & Co., Ltd., 484 U.S. 97, 104 (1987). “[S]ervice of process in a federal

action is covered generally by Rule 4 of the Federal Rules of Civil Procedure.” Id. Rule 4

makes service of process effective over a defendant either “when authorized by a federal

statute” or where the defendant “is subject to the jurisdiction of a court of general

jurisdiction in the state where the district court is located.” FED. R. CIV. P. 4(k). The

FLSA—unlike some federal statutes—does not authorize nationwide service of process.

Therefore, under Rule 4, service can only be effective to the extent a Texas state court of

general jurisdiction could exercise jurisdiction over a defendant. Since the Texas long-arm

statute has been interpreted as extending to the limits of due process, 1 the only inquiry is

whether the exercise of jurisdiction over the nonresident defendant would be consistent

with due process. Id.

                                           ANALYSIS

       Tyson argues that the Court lacks personal jurisdiction over it with respect to the

FLSA claims of out-of-state putative collective members and, as such, that the Court should

dismiss any claims asserted on behalf of out-of-state putative opt-in plaintiffs for conduct

that did not occur in Texas. Mt. at 1. In contrast, Martinez argues that the Court need only

have personal jurisdiction over Martinez on behalf of the collective members and that

deciding this issue prior to conditional certification is premature. Resp. at 5–6, 10.



       1
           See, e.g., Kawasaki Steel Corp. v. Middleton, 699 S.W.2d 199, 200 (Tex. 1985).
                                                 4
     Case 4:20-cv-00528-P Document 46 Filed 04/07/21          Page 5 of 12 PageID 443



A.      The Court must decide the 12(b)(2) Motion prior to conditional certification.
        As an initial matter, Martinez argues that the Court may not rule on this 12(b)(2)

Motion prior to conditional certification. Resp. at 10. The Court disagrees.

        In Martinez’s Response, he argues that any Bristol-Meyers defense is premature at

the motion to dismiss stage and cites Cruson v. Jackson National Life Insurance Company

to support this proposition. Id. Martinez’s reliance on Cruson is misplaced because, in that

case, the Court analyzed whether a personal jurisdiction defense had been brought too late

instead of whether it was premature, which is the issue in this case. Cruson v. Jackson Nat’l

Life Ins. Co., 954 F.3d 240, 246–47 (5th Cir. 2020). The issue in Cruson was whether the

personal jurisdiction defense was available under Rule 12(g)(2) when the defendant filed

its Rule 12 Motions. Id. at 250. Further, the Court finds that it must decide this issue now

because “[c]ourts should only authorize notice to individuals who might be in the

collective,” and prolonging this determination would “only sow confusion.” Greinstein v.

Fieldcore Servs. Sols., LLC, No. 2:18-CV-208-Z, 2020 WL 6821005, at *3 (N.D. Tex.

Nov. 20, 2020) (Kacsmaryk, J.).

B.      The Court does not have personal jurisdiction over potential out-of-state opt-
        in plaintiffs’ claims because Bristol-Myers Squibb applies.

        There are two types of personal jurisdiction under the Fourteenth Amendment:

general jurisdiction and specific jurisdiction. Bristol-Myers Squibb Co. v. Superior Ct. of

California, San Francisco Cnty., 137 S. Ct. 1773, 1779–80 (2017). General jurisdiction

over a corporation exists where the company is incorporated and where it maintains its




                                             5
  Case 4:20-cv-00528-P Document 46 Filed 04/07/21               Page 6 of 12 PageID 444



principal place of business. Daimler AG v. Bauman, 571 U.S. 117, 137 (2014). Martinez

does not assert that general jurisdiction will apply, nor would it apply. Resp. at 5.

       Specific jurisdiction exists over suits that arise out of a defendant’s contact with the

forum. Daimler, 571 U.S. at 127. The Fifth Circuit articulated a three-step analysis for

specific jurisdiction:

       (1) whether the defendant has minimum contacts with the forum state, i.e.,
       whether it purposely directed its activities toward the forum state or
       purposefully availed itself of the privileges of conducting activities there; (2)
       whether the plaintiff’s cause of action arises out of or results from the
       defendant’s forum-related contacts; and (3) whether the exercise of personal
       jurisdiction is fair and reasonable.

Libersat v. Sundance Energy, Inc., 978 F.3d 315, 318–19 (5th Cir. 2020). Tyson concedes

this Court has personal jurisdiction over Tyson for purposes of the claims brought by

Martinez individually. Reply at n.1 (citing Answer at ¶ 21). The question is whether the

Court has jurisdiction over out-of-state putative opt-in plaintiffs. It does not.

       1.     BMS applies to FLSA cases.

       Defendant asks the Court to adopt the Supreme Court’s holding in Bristol-Myers

Squibb (“BMS”) and apply that holding to this FLSA collective action. Mt. at 7.

Alternatively, Martinez urges the Court to follow the Swamy line of cases and refuse

application of BMS to FLSA collective actions. Resp. at 11. The Court determines that the

holding in BMS is applicable to this case and FLSA collective actions in general.

       In BMS, the Supreme Court addressed the second factor regarding relatedness in the

context of whether California state courts had specific jurisdiction over the tort claims of

nonresident plaintiffs against out-of-state defendants. Bristol-Myers Squibb, 137 S. Ct. at


                                               6
  Case 4:20-cv-00528-P Document 46 Filed 04/07/21               Page 7 of 12 PageID 445



1773. The issue in BMS was whether a California state court could exercise specific

personal jurisdiction over a company when in-state plaintiffs joined with out-of-state

plaintiffs asserting products liability claims. Id. at 1778. A group of plaintiffs—consisting

of 86 California residents and 592 residents of 33 other states—filed eight separate

complaints in California state court all alleging claims under California law. Id. The

Supreme Court held that the California court did not have specific jurisdiction over the out-

of-state defendants for the out-of-state plaintiffs’ claims because the out-of-state plaintiffs’

claims had no connection to California. Id. at 1778. District courts throughout the country

are split on whether BMS applies to FLSA collective actions and no circuit courts have

addressed the issue.

       The Court holds BMS applicable to FLSA collective actions. In accordance with

BMS, the Court cannot exercise personal jurisdiction over potential out-of-state plaintiffs’

claims. In language wholly applicable here, a court in this district recently applied BMS to

FLSA cases:

       Opt-in plaintiffs under the FLSA are no different from the out-of-state
       plaintiffs who joined the mass tort actions at issue in BMS. Opt-in plaintiffs
       are real parties in interest who have joined with an in-state plaintiff to pursue
       claims based on similar conduct that occurred somewhere else. BMS holds
       that a court cannot exercise personal jurisdiction for such claims.

Greinstein, 2020 WL 6821005 at *4 (emphasis in original). The Greinstein court began its

analysis by reviewing the text of the statute. Id.; see also Shannon v. United States, 531

U.S. 561, 584 (1995) (Thomas, J.) (“we turn first, as always, to the text of the statute”).

The statute requires plaintiffs to opt-in by stating that no “employee shall be a party

plaintiff to any such action unless he gives his consent in writing to become such a party

                                               7
  Case 4:20-cv-00528-P Document 46 Filed 04/07/21              Page 8 of 12 PageID 446



and such consent is filed in the court in which such action is brought.” 29 U.S.C. § 216(b)

(emphasis added). “In other words, 29 U.S.C. § 216(b) does not truly authorize a class

action: it is properly viewed as a rule of joinder under which only the individual opt-in

plaintiffs have legal status, not the aggregate class of aggrieved employees.” Roy v. FedEx

Ground Package Sys., Inc., 353 F.Supp.3d 43, 59 (D. Mass. 2018) (quoting Anjum v. J.C.

Penney Co., 2014 WL 5090018, at *8 (E.D.N.Y. Oct. 9, 2014)). “Thus, ‘every plaintiff

who opts in to a collective action has party status.’” Greinstein, 2020 WL 6821005, at *4

(quoting 7B CHARLES A. WRIGHT & ARTHUR R. MILLER, FEDERAL PRAC. & PROC. § 1807

(3d ed. 2020)). Therefore, the Court adopts the well-reasoned conclusion of Judge

Kacsmaryk in Greinstein and other district courts who have found that the personal

jurisdiction analysis applies to all opt-in plaintiffs in a collective action in the same way

that the Supreme Court found that the personal jurisdiction analysis applies to each plaintiff

in a mass tort action. Greinstein, 2020 WL 6821005, at *4 (citing Chavira v. Os. Restaurant

Serv., LLC, 2019 WL 4769101, at *6 (D. Mass Sept. 30, 2019)).

       Further, the Court holds that BMS applies to this case specifically. BMS states that

for each claim “there must be an ‘affiliation between the forum and the underlying

controversy, principally, [an] activity or an occurrence that takes place in the forum State.’”

Bristol-Myer Squibb, 137 S. Ct. at 1780 (quoting Goodyear Dunlop Tires Operations, S.A.

v. Brown, 564 U.S. 915, 919 (2011)). Here, there is no affiliation between potential out-of-

state plaintiffs’ claims and Texas. Further, Martinez makes no argument for relatedness

and solely relies on BMS’s inapplicability. Therefore, since the Court finds BMS applicable

to FLSA actions and Martinez makes no argument for relatedness, potential out-of-state

                                              8
  Case 4:20-cv-00528-P Document 46 Filed 04/07/21             Page 9 of 12 PageID 447



opt-in plaintiffs fail to satisfy the relatedness requirement necessary to establish specific

jurisdiction.

       2.       Swamy and its progeny

       Martinez relies on Swamy v. Title Source, Inc., which held that FLSA claims—

unlike state tort claims addressed in BMS—are “federal claim[s] created by Congress

specifically to address employment practices nationwide.” Swamy v. Title Source, Inc., No.

C 17-01175 WHA, 2017 WL 5196780, at *2 (N.D. Cal. Nov. 10, 2017). Swamy and its

progeny refuse to apply BMS to FLSA collective actions primarily arguing: (1) the lack of

federalism concerns in FLSA actions, and (2) the purported frustration of Congressional

purpose. The Court declines to follow the flawed, non-binding, non-textual, and

unpersuasive Swamy line of cases. See ANTONIN SCALIA, COMMON–LAW COURTS IN A

CIVIL–LAW SYSTEM, in A MATTER OF INTERPRETATION 20 (Amy Gutmann, ed. 1997)

(“Congress can enact foolish statutes as well as wise ones, and it is not for the courts to

decide which is which and rewrite the former.”); Oliver Wendell Holmes, The Theory of

Legal Interpretation, 12 HARV. L. REV. 417, 419 (1899) (“We do not inquire what the

legislature meant; we ask only what the statute means.”).

                a.    Federalism concerns

       District courts following Swamy believe that if the federalism concerns of BMS

disappear, then they are free to reweigh the due process calculus, and that then personal

jurisdiction could be exercised over defendants. This policy-driven approach is

incompatible with Rule 4 of the Rules of Civil Procedure.



                                             9
 Case 4:20-cv-00528-P Document 46 Filed 04/07/21              Page 10 of 12 PageID 448



       Rule 4 governs the service of process in FLSA cases, which gives the Court personal

jurisdiction over defendants. Rule 4(k)(1)(A) specifically limits effective service to a

defendant “who is subject to the jurisdiction of a court of general jurisdiction in the state

where the district court is located.” Therefore, district courts are bound to the same limits

as state courts. Stated otherwise, “Rule 4(k)(1)(A) is, itself, a limit on jurisdiction when it

is the only basis for the exercise of personal jurisdiction.” Greinstein, 2020 WL 6821005,

at *5. The Swamy line of cases “attempts to extend district court jurisdiction beyond that

of state courts by re-doing the Fourteenth Amendment balancing test of BMS,” which “flies

in the face of the textual command of Rule 4.” Id. (emphasis in original). It is irrelevant if

federalism concerns are absent in the FLSA context, because Rule 4 restricts federal courts

to the same limitations as state courts.

              b.     Purported frustration of Congressional purpose

       The Swamy court expressed concern that the application of BMS to FLSA cases

would frustrate Congressional purpose in that it would “splinter most nationwide collective

actions, trespass on the expressed intent of Congress, and greatly diminish the efficacy of

FLSA collective actions as a means to vindicate employees’ rights.” Swamy, 2017 WL

5196780, at *2. These concerns, however, are unwarranted. See Zuni Pub. Sch. Dist. No.

89 v. Dep’t of Educ., 550 U.S. 81, 117 (2007) (Scalia, J., dissenting) (“Thus, what judges

believe Congress ‘meant’ (apart from the text) has a disturbing but entirely unsurprising

tendency to be whatever judges think Congress must have meant, i.e., should have meant.”

(emphasis in original)).



                                              10
 Case 4:20-cv-00528-P Document 46 Filed 04/07/21              Page 11 of 12 PageID 449



       First, as the Greinstein court expressed, “nothing about a territorial limit prevents a

nationwide collective action. The plaintiff merely must sue where the defendant is subject

to general jurisdiction.” Greinstein, 2020 WL 6821005, at *6. Second, Congress did not

include a nationwide service of process provision in the FLSA. Id. Twenty-four years prior

to the FLSA’s passage, Congress provided for nationwide service of process in the Clayton

Act. 15. U.S.C. § 22. Congress’s failure to provide a similar provision in the FLSA suggests

Congress intended to limit where nationwide actions can be brought. “When Congress

knows how to provide a remedy but does not do so, courts should infer that Congress’s

decision was intentional.” Greinstein, 2020 WL 6821005, at *6 (citing Meghrig v. KFC

Western, Inc., 516 U.S. 479, 485 (1996) (“Congress thus demonstrated in CERCLA that it

knew how to provide for the recovery of cleanup costs, and that the language used to define

the remedies under RCRA does not provide that remedy.”)).

       The Swamy cases further argue against application of BMS to FLSA cases in the

name of judicial efficiency and to “avoid piecemeal litigation by not requiring [p]laintiffs

to bring individual claims in each state where an opt-in [p]laintiff works for [d]efendants.”

Chavez v. Stellar Mgmt. Grp. VII, LLC, No. 19-CV-01353-JCS, 2020 WL 4505482, at *10

(N.D. Cal. Aug. 5, 2020). However, relying on broad purposes of the FLSA is an

impermissible form of statutory construction. Greinstein, 2020 WL 6821005, at *6 (citing

Rodriguez v. United States, 480 U.S. 522, 525 (1987)). As stated earlier, plaintiffs bringing

an FLSA suit may all unify by bringing one suit in a state exercising general jurisdiction

over the defendant corporation. More importantly, this Court and all courts must apply the

text of the law, not alter it. Evans v. Jordan, 8 F. Cas. 872, 873 (C.C. Va. 1813) (Marshall,

                                             11
 Case 4:20-cv-00528-P Document 46 Filed 04/07/21               Page 12 of 12 PageID 450



J.), aff’d, 13 U.S. (9 Cranch) 199 (1815) (“[In the legislative branch] is confided, without

revision, the power of deciding on the justice as well as wisdom of measures relative to

subjects on which they have the constitutional power to act. Wherever, then, their language

admits of no doubt, their plain and obvious intent must prevail.”); cf. U.S. Fleet Servs. v.

City of Fort Worth, 141 F. Supp. 2d 631, 644 (N.D. Tex. 2001) (Mahon, J.) (refusing to

engage in an exercise of “legal jingoism” requiring the court to insert words into a law or

rule to arrive at a particular party’s interpretation). Therefore, the Court declines to follow

Swamy and instead follow Rule 4 and the FLSA’s plain text.

                                      CONCLUSION

       Based on the foregoing, the Court hereby HOLDS that the Court does not have

personal jurisdiction over potential out-of-state putative opt-in plaintiffs’ claims because

the Supreme Court precedence of Bristol-Myers Squibb applies to this and all FLSA

collective actions. As a result, the Court concludes that Tyson’s Motion to Dismiss for

Lack of Personal Jurisdiction Pursuant to Rule 12(b)(2) (ECF No. 20) should be and is

hereby GRANTED.

       SO ORDERED on this 7th day of April, 2021.




                                              12
